DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 24 January 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3.  Claims 1 and 4-6 are pending.
	Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 5-6 read on the elected invention and have been examined herein. The claims encompass the non-elected subject matter of the locus 7884602 on CFA21 or the locus 61344357 on CFA13 and combinations of the recited loci. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 

Objection to Color Drawings / Objection to the Specification
4.   MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must 

Since the color petition of 1/24/22 was not granted in the decision of 2/18/22, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 1/24/22 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. Note, for example, Figures 2-5 are described in the specification in terms of colors.
Maintained Objection to the Specification
5. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, page 6, line 30. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	In the response of 24 January 2022, Applicant amended p. 6-7 of the specification to omit the recitations of “http://”. However, the text of “www.” still constitutes executable code and should be omitted. See, for example, p. 6 at line 30, and p. 8 at lines 15 and 16. 
Maintained Improper Markush Grouping Rejection
6. Claims 1 and 5-6 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the locus 64357249 on CFA6, the locus 7884602 on CFA21 and the locus 61344357 on CFA13, and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA). 
Herein, the recited alternative species do not share a single structural similarity, as each locus has a different chemical structure in that it consists of a different nucleotide sequence and comprises different genomic variants and SNPs consisting of 
Accordingly, while the different loci are asserted to have the property of comprising a genomic variant or SNP within 16 Mb upstream or downstream of the loci that is indicative of being indicative of acquired peripheral neuropathy in dogs, they do not share a single structural similarity essential to this activity.
Further, the recited loci do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that all the loci behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited loci possess the common property of having a genomic variant or loci within a genomic interval flanking the loci that is diagnostic of acquired peripheral neuropathy in dogs.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group Response to Remarks:
	The response asserts that Markush groupings of nucleic acids have been recognized as proper by the PTAB in the decisions of Ex Parte Buyyarapu and Ex Parte Narva
	These arguments have been fully considered but are not persuasive. First, the cited PTAB decisions are not precedential decisions and are not binding. They are based on the specific fact patterns in those applications. The present rejection is based on, and consistent with, the guidance provided in the MPEP, particularly MPEP 2117. 
Nonetheless, the cited PTAB decisions did not state that all Markush groupings of nucleic acids constitute a proper Markush grouping. In Ex parte Buyyarapu, the PTAB decision was limited to the claimed nucleic acids which shared the common structure of being in close proximity at a locus on chromosome 21 and it was determined that this close proximity was essential for the shared function of being linked to RN resistance since the close proximity was shown to result in co-segregation of the markers with RN resistance.  Herein, the recited loci are not in close proximity to one another – they are located on the distinct canine chromosomes of CFA6, CFA21 and CFA13. The response does not establish how loci present on distinct chromosomes equates to the loci being in close proximity to one another and the response does not explain how such “proximity” is essential to the asserted common activity of being correlated with peripheral neuropathy. 
Ex Parte Narva decision, the claims therein were directed to ROP nucleic acids, wherein the nucleic acids were from different insects or comprised different portions of the ROP sequence and the ROP nucleic acids all shared the common function of silencing the same ROP proteins. The PTAB concluded that the ROP nucleic acids from the different insects did share a single structural similarity and common use. In contrast, the claimed loci are not the same loci which differ only in that they are present in different species. Rather, the recited loci are canine loci that each have distinct nucleotide sequences and comprise different SNPs, and the loci do not share a single significant structural similarity.
The response argues that the recited loci have a common use in that they can be used as informative to indicate an increased likelihood of peripheral neuropathy in dogs. 	However, the rejection acknowledged that the recited loci have this common use. The rejection is based on the finding that the recited loci do not share both a common use and a common single structural similarity essential to that use. 
Regarding a common structure, Applicant’s attention is further directed to MPEP 2117IVA which states:
“The Harnisch court also cited its earlier decision in In re Jones, 162 F.2d 479 (CCPA 1947) with approval as to the proper approach to evaluating claims containing Markush groups. According to the Harnisch court, "in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components." In other words, when considering whether the members of a Markush group have sufficient structural similarity and common use to meet prongs 1 and 2 above, the proper focus should be on the commonality across all of the alternative embodiments of the invention within the scope of the claim. Note that in the Harnisch decision, the court looked to the common structure of the coumarin core and its associated common function as a dye, even though the coumarin core was not part of the variable Markush groups of substituents. A Markush grouping is not improper simply because the members of a list of alternative elements or substituents of the invention, as distinguished from a list of complete embodiments of the invention, lack "a single structural similarity" or a common use. When assessing whether a Markush 

	See also MPEP 803.02IIID which states “no Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 2117, subsection III), and all other conditions of patentability have been satisfied.”

Maintained / Modified Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5-6 are indefinite over the recitation of “locus 64357249 on CFA6”  and “using CanFam 3.1 as reference genome” because it is not clear as to what constitutes this locus and it is unclear as to what is meant by using CanFam 3.1 as a reference genome per se. It appears that “64357249” is a nucleotide position on chromosome 6 with respect to the Boxer reference genome CanFam 3.1 (see para [0025] and [0048] of the specification; note that paragraph numbering herein is with respect to the published application). The specification teaches that the SNP at this loci 
BICF2P262094	6	67417508	C	T	StandardPoodle	ACTAAACACTTTAGCCACTGTCCACACGATGGTCTACAATAGCCACTAGCATTGTAGGGAGAGAGTATTTAAGCAACATCTCAGAAATGGAAGAAATGGGTAGCAAAAGAGGCTAAGATTCAATGGTTTCATATTTTAAGATTTCAGCTTTTATTGCAAGTACTCATGGTTAGATTCCTGACAAGAGATATGAAACCTGAAAAGTCCACCAAAGGTCACTAGAAGGGCAATTAAAATGTACACCTTTTAC	TCATTAATTTACTGTCTCATGAGTAGatttcataaacatttactgagttcttactgtgtatcccttactgtgttTCACTATGAAAGATGTTTGGGTTAGGAAAGACATGTCATTCAGAAGGACTTAACCTATAAACCAAGAATCCATTCACATTTATGGATCCAAAGAACACATTATATTCTATGGGTGAAGTGGCAGGAAGAAATGGGGAGAAGAGAATAAATAAATGAATAACAGGGGAAAAAAGAAA	BICF2P262094 

In the absence of a recitation of a particular reference genome, the recitation of the chromosomal position / locus in the claims is without context and it is unclear as to what constitutes the recited locus. The recitation of “using” CanFam 3.1 as a reference genome does not clarify the meaning of the locus because the claims do not set forth how this reference genome is used, particularly with respect to any canine. The CanFam 3.1 reference genome is the genome of a boxer. As shown above, the genome 

Maintained / Modified Claim Rejections - 35 USC § 112(a) – Written Description
8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in 
Herein, the claims are drawn to a method comprising assaying for a SNP in a genomic interval about 5 Mbp upstream or downstream of “locus 64357249” on CFA6, wherein the presence of the SNP indicates an increased likelihood of the dog and the dog’s offspring developing acquired peripheral neuropathy during their lifetimes. 
The specification does not provide a limiting definition for what constitutes “locus 64357249 on CFA6.” The specification does discuss chromosome 6 nucleotide position “64357249” with respect to the Boxer reference genome CanFam 3.1 (see para [0025] and [0048] of the specification). The specification teaches that the SNP at this loci is “BICF2P262094.” However, the present claims do not recite a particular reference genome for the chromosomal position / locus. Nor does the specification provide a limiting definition that indicates that all chromosome positions / loci recited therein are with respect to the particular reference genome of the Boxer genome in CanFam 3.1. As discussed in paragraph 7 above, the nucleotide numbering of chromosomes varies with the reference chromosome that is utilized and thereby there is no fixed meaning for what constitutes locus "64357249” in chromosome 6. In the absence of a clear recitation of a particular reference genome, the claims encompass a potentially large genus of loci that may constitute locus “64357249” on chromosome 6 of any breed of dog.
It is acknowledged that the claims have been amended to recite “using CanFam 3.1 as reference genome.” However, the claims do not set forth how this reference genome is “used” within the context of the claim. The claims encompass detecting SNPs upstream or downstream of the locus 64357249 in any dog. However, the 
The claims encompass detecting any genomic variant or SNP up to about 5,000,000 bp upstream or downstream of the 64357249 locus. The claims do not define  SNP in terms of any relevant identifying characteristics. The  SNP may be a deletion, insertion or substitution that involves any nucleotide in this region of about 10,000,000 bp. Yet, the SNP (i.e., an allele of the SNP) must have the property of being indicative of acquired peripheral neuropathy. 
However, the specification teaches only the specific SNP BICF2P262094 on chromosome 6, which consists of a G allele or an A allele (see Table 3).
No additional members of the claimed genus of SNPs have been sufficiently described in terms of their complete structure or any other relevant identifying characteristics. 
Thus, applicant has not established possession of a representative number of species within the claimed genus of genomic variants or SNPs up to 5 Mpb upstream or downstream of the 61,344,357 locus at which the BICF2P262094 SNP occurs. 
It is noted that the specification teaches the general methodology for assaying for SNPs. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  Thereby, a showing of how to potentially identify other SNPs in the dog 
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number SNPs within the recited genomic interval which are indicative of acquired peripheral neuropathy. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of SNPs which are not described in the specification.Response to Remarks:
	The response states that the rejection has been obviated by amendment of the claims to recite “using CanFam 3.1 as reference genome” and to recite that the method detects a SNP within the recited genomic interval.”
As discussed in the above rejection, the amendment to the claims to generically recite “using CanFam 3.1 as reference genome” does not clarify how this reference genome is “used” within the context of the claim. The CanFam 3.1 reference genome is the reference genome of a boxer. The chromosome numbering and genes and nucleotides on each chromosome varies between different breeds of dogs. Thereby, generically reciting  “using CanFam 3.1 as reference genome” does not clarify how this 
Further, the rejection is based on the fact that the claims encompass detecting any SNP up to about 5,000,000 bp upstream or downstream of the 64357249 locus. The claims do not define the SNP in terms of any relevant identifying characteristics. The  SNP may be a deletion, insertion or substitution that involves any nucleotide in this region of about 10,000,000 bp. Yet, the SNP (i.e., an allele of the SNP) must have the property of being indicative of acquired peripheral neuropathy. However, the specification teaches only the specific SNP BICF2P262094 on chromosome 6, which consists of a G allele or an A allele (see Table 3). It is maintained that the specification does not teach a representative number of SNPs encompassed by the claims, which SNPs are indicative of a dog and a dog’s offspring developing an acquired peripheral neuropathy during their lifetimes. 
Maintained Claim Rejections - 35 USC § 112(a) - Enablement
9. Claims 1 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for breeding a Labrador Retriever comprising: a) isolating genomic DNA from a first Labrador Retriever; b) assaying the genomic DNA for the presence of an A or G nucleotide at SNP BICF2P262094 on chromosome 6; c) detecting the presence of an AA genotype at SNP BICF2P262094 in the genomic DNA assayed in step b) as indicative of a decreased likelihood that the first Labrador Retriever and the first Labrador Retriever’s offspring will develop acquired peripheral neuropathy during their 
does not reasonably provide enablement for methods that detect any SNP in a genomic interval about 5 Mbp upstream or downstream of “locus 64357249” on CFA6, wherein the presence of the SNP indicates an increased likelihood of the dog and the dog’s offspring developing acquired peripheral neuropathy during their lifetimes or methods that assay for any SNP or genomic variant in the genomic interval associated with any disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 	This rejection was previously presented in the Office action of 24 September 2021 and is maintained for the reasons set forth therein.
Response to Remarks:
	The response states “the rejection is overcome, in part, by amending claims 1 and 6 to recite CanFam 3.1 as reference genome and recite a method comprising assaying the genomic DNA of a dog for the presence of a SNP located in the recited genomic interval.
This argument and the amendments to the claims have been fully considered but are not persuasive. The amendment to the claims to generically recite “using CanFam 3.1 as reference genome” does not clarify how this reference genome is “used” within the context of the claim. The CanFam 3.1 reference genome is the reference genome of a boxer. The chromosome numbering and genes and nucleotides on each chromosome varies between different breeds of dogs. Thereby, generically reciting  “using CanFam 
Further, the amendment to the claims to recite detecting any SNP in the 5 Mb interval upstream or downstream of locus “64357249” on CFA6 is not sufficient to describe particular SNPs in the interval that are indicative of an increased likelihood that a dog and the dog’s offspring developing an acquired peripheral neuropathy during their lifetimes. It has not been established that any allele of any SNP in the 10Mb interval is indicative that any dog and the dog’s offspring will develop an acquired peripheral neuropathy in their lifetime. The specification teaches only an association between the AA genotype at SNP BICF2P262094 on chromosome 6 and risk of peripheral neuropathy in Labrador Retrievers. No additional SNPs have been disclosed in the specification which have the required attribute of indicative of a dog’s offspring developing an acquired peripheral neuropathy during their lifetimes. 
The response argues that the present invention is applicable to any bread of dog. The response points to Appendix A, a 3 page printout out with a copyright of 2022, entitled “Dog Genome Project.” It is argued that Appendix A shows that the sequence of the genome of dog breeds can be compared and that SNPs can be compiled and used for disease mapping. 
However, the present claims are not drawn to general methods of mapping disease associated SNPs. The claims require detecting a SNP as indicative of a dog and the dog’s offspring increased likelihood of developing an acquired peripheral neuropathy during their lifetimes. The disclosure of the genome of the boxer ‘Tasha’ and the ability to compare Tashas’s genome to that of other dogs does not establish that the specification enables the strikingly different haplotype structure in dog breeds compared with the entire dog population.” Thus, the reference establishes that a haplotype (or genotype) found to be associated with a disease in one dog breed would not necessarily extend to the general dog population.
The response states:
“The Office has cited references to support their statement that the art of determining an association between genomic variants or SNPs and a phenotype is highly unpredictable. Applicant traverses the Office’s position because it is not relevant to enablement of the present disclosure. The cited references bring up possibilities that studies of the association of SNPs with diseases are irreproducible. However, there is no evidence showing that extensive experimentation must be conducted to practice the claimed method as broadly as it is claimed.” 

These arguments are not persuasive and do not address the particular references cited in the rejection. The rejection clearly set forth the unpredictability in the art and the extensive experimentation that would be required to identify additional SNPs that are correlated with peripheral neuropathy in Labrador Retrievers and to extrapolate any findings obtained with Labrador Retriever’s to a representative number of other dog breeds.  It is again pointed out that the specification teaches one single SNP BICF2P262094 – in the claimed 10 Mb interval on chromosome 6, in which the AA genotype was found to be correlated with late onset peripheral neuropathy (LPN) in Labrador Retrievers.  It is unclear from the response as to why the teachings of Baker et 
“Additionally, when GWAS is undertaken in a particular breed and a disease-associated SNP marker is identified, it is not appropriate to use that SNP marker to test for the disease in dogs of another breed. This is because of changes in LD across populations; a SNP associated with disease in one population may be tagging a very different region of the genome in another population.”   
Moreover, Ekenstedt was cited for teaching that genetic variants associated with neuropathy may be breed specific. Specifically, Ekenstedt teaches that the ARHGEF10 deletion is highly correlated with polyneuropathy in Leonberger dogs, but is not correlated with polyneuropathy in other breeds of dogs, including Labrador retrievers (e.g., p. 7 and 9, and Table S2).
It is maintained that given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634